United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2411
                         ___________________________

                               Miguel Lopez Estrada

                              lllllllllllllllllllllPetitioner

                                            v.

             Eric H. Holder, Jr., Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                           Submitted: February 14, 2014
                             Filed: February 26, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

       Miguel Lopez Estrada, a citizen of Mexico, petitions for review of an order of
the Board of Immigration Appeals (BIA), upholding an immigration judge’s decision
that Estrada was ineligible for adjustment of status. After careful review, we find no
basis for reversal. In particular, we conclude that the BIA’s finding that Estrada had
falsely represented himself as a United States citizen in order to obtain employment
was supported by substantial evidence on the administrative record as a whole, and
that the BIA properly applied the law to its findings in deciding Estrada was ineligible
for adjustment of status. See Hashmi v. Mukasey, 533 F.3d 700, 702-04 (8th Cir.
2008) (standard of review; alien was inadmissible and therefore was ineligible for
adjustment of status where alien checked “citizen or national” box on Form I-9 for
purposes of falsely representing himself as “a citizen” to secure employment; finding
that alien had falsely represented himself as citizen was supported by evidence that
he had falsely told his employer he was born in United States). Accordingly, we deny
the petition for review. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-